DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 07/25/2022 is acknowledged and entered.

Claims 24-37 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 24-37 are currently pending.

Election/Restrictions
Applicant’s election with traverse of the invention of Group I (Claims 24-30, 34, 36, and 37) in the reply filed on 07/25/2022 is acknowledged.  The elected invention is as follows: “Applicant provisionally elects, with traverse, the subject matter in Group I, claims 24-30, 34, 36 and 37, drawn to a product, which is encompassed by claims 24-30, 34, 36 and 37”.
The traversal is on the ground(s) that “each group is allegedly materially and/or functionality different than the other groups, as each group involves the tenofovir and tetrahydropiperine composition, method of making that composition and its method of use. Therefore, the distinction between groups is unclear as each group involves tenofovir and tetrahydropiperine, which is a related subject matter and is not materially different” and “searching each group would not pose a serious burden on the U.S. Patent Office, as the Examiner would almost certainly cite the same reference in one group against the other group as they both involve tenofovir and tetrahydropiperine”.
This is not found persuasive because the mere presence of any alleged overlapping subject matter such as ‘the pharmaceutical composition containing tenofovir and the pharmacokinetic booster or enhancer tetrahydropiperine’ would not constitute a coextensive search because each group of invention would have to be searched to its full extent and not just to the extent of any overlapping subject matter, which would, as a practical matter, encompass non-overlapping subject matter and hence result in a non-coextensive search and in divergent of the search evaluations.  Further, applicant did not submit any evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 31-33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.

Additionally, it is relevant to note that in regards to the rejoinder of the method claims (i.e. Claims 31-33 and 35) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 12, bridging pgs. 6 and 7 of the Office action mailed on 05/23/2022).

Accordingly, claims 24-30, 34, 36, and 37 are under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 07/25/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 24-26, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “the at least one anti-retroviral drug” (i.e. the lower limit for the number of ‘anti-retroviral drug’ is one (1) without any upper limit), and the claim also recites “an anti-retroviral drug comprising tenofovir or its pharmaceutically acceptable salts” which is the narrower statement of the range/limitation (i.e. a single specific type of ‘anti-retroviral drug’/active agent). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Thus, claim 24 and its dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  To overcome this rejection, it is suggested that the phrase ‘at least one’ be deleted.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “the at least one pharmacokinetic booster or enhancer or derivative thereof” (i.e. the lower limit for the number of ‘pharmacokinetic booster or enhancer or derivative thereof’ is one (1) without any upper limit), and the claim also recites “a pharmacokinetic booster or enhancer or derivative thereof comprising tetrahydropiperine” which is the narrower statement of the range/limitation (i.e. a single specific type of ‘pharmacokinetic booster or enhancer or derivative thereof’). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Consequently, claim 24 and its dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  To overcome this rejection, it is suggested that the phrase ‘at least one’ be deleted.

Claim 25 is indefinite for the recitation of “the ratio of tenofovir to tetrahydropiperine is from about 100:1 to about 1:1 by weight, and increases the bioavailability of the anti-retroviral drug from about 10% to about 70%” because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 25 has two primary claim elements that is the combination of ‘tenofovir’ and ‘tetrahydropiperine’.
However, the way in which the limitation of ‘increases the bioavailability of the anti-retroviral drug from about 10% to about 70%’ is written, it is not clear how this phrase is limiting to the claimed combination as a whole, the claimed salt form of ‘tenofovir’, the claimed ‘tetrahydropiperine’, or another type of ‘anti-retroviral drug’.  Specifically, Applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of actual chemical composition and/or compound.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which of the components as claimed that is the combination as a whole, the compound ‘tenofovir’, the salt form of ‘tenofovir’, the compound ‘tetrahydropiperine’, or another type of ‘anti-retroviral drug’ would produce the claimed result.  Furthermore, applicants’ specification does not reasonably describe a combination and/or the components that meets these claimed criteria or provide clarity to this limitation, nor are there any examples of the combination of ‘tenofovir’ and ‘tetrahydropiperine’ that produce this result.  The specification generically state (pg. 19, para. [00115]):
“In some embodiments, the at least one pharmacokinetic booster or enhancer or
derivative thereof increases the bioavailability of the at least one anti-retroviral drug from about 10% to about 100%, from about 10% to about 70%, from about 10% to about 50%, from about 10% to about 30%, or from about 10% to about 20%. In some embodiments, the at least one pharmacokinetic booster or enhancer or derivative thereof increases the bioavailability of the at least one anti-retroviral drug from about 10%, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27,28,29, 30,31,32,33,34, 35, 36,37, 38, 39, 40,41,42,43,44,45,46,47,48,49, 50, 51, 52, 53, 54, 55,56,57,58,59, 60, 61,62, 63, 64, 65, 66, 67, 68,69, 70, 71, 72, 73, 74, 75, 76,
77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91,92,93,94,95,96,97,98,99 or 100%.”

The specification exemplify the tenofovir disoproxil fumarate (TDF) with either piperine or tetrahydropiperine (see Example 14 on pgs. 32-48).
Therefore, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed composition; and claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claims 27-30 and 34 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 27-30 and 34 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed composition as recited by instant claims 27 and 34.

Claims 27-30 and 34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-33 and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/23/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 8, 2022